On Motion for Rehearing
WALKER, Justice.
In its motion for rehearing Leavell states that after the trial court’s original judgment was rendered, it paid Vilbig $7,716.26 on the judgment with the agreement that the right ■of either party to appeal would not be prejudiced thereby. Such motion for rehearing is granted to the extent that the trial court is directed, in addition to the instructions set out in our opinion of April 20, 1960, to allow proper credit for any amounts paid by Leavell to Vilbig on said judgment after the same was rendered. In all other respects the motion for rehearing of each party is overruled.